Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed April 18, 2022 is acknowledged.
-	Claim(s) 1, 4-10, 13-20 is/are amended
- 	Claim(s) 2-3, 11-12 is/are canceled
-	Claim(s) 1, 4-10, 13-20 is/are pending in the application.
After Examiner Amendment
-	Claims 6, 16, 20 are canceled
- 	Claims 10, 19 are amended
-	Claims 1, 4-5, 7-10, 13-15, 17-19 are pending

A new examiner has been assigned to U.S. Application No. 16/691,673.  Per MPEP 704.01, full faith and credit will be given to the searches and actions of the previous examiner where appropriate. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner acknowledges Applicant’s amendment to the specification dated April 18, 2022.  The amendment to the specification appears to be incorporating verbatim recitations from claims 6 and 16 in an attempt to overcome the enablement rejection under 35 USC 112.  However, as discussed in the interview on April 27, 2022, the amendment to the specification will not be entered because it would not result in overcoming the rejection.  
Specifically because claims 6 and 16 recite features that do not appear to be supported by the originally filed specification and drawings, incorporation of verbatim recitation of claims 6 and 16 should not be made to Applicant’s specification.  
As best understood by Examiner, Applicant’s claims appear to be directed towards figure 2.   However, Examiner is unable to discern how to reasonably map the recited features of 6 and 16 to figure 2.  Applicant has not provided any explanation of how to map the recited features of claims 6 and 16 to the originally filed specification.  Therefore, the enablement rejection of claims 6 and 16 is deemed proper.
Interview
Examiner contacted Applicant’s representative on April 27, 2022 to request authorization to amend claim 19 to include the allowable subject matter and cancel claims 6, 16 and 20 to place the application in condition for allowance.  Applicant’s representative authorized Examiner’s proposed amendments on April 28, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin King (#50464) on May 3, 2022.

The application has been amended as follows: 

Claims 6, 16 and 20 are canceled.

Claim 10, lines 11-12 replace “are disposed between adjacent two rows pixel electrodes of the pixel electrodes” with “are disposed between adjacent two rows 

Claim 10, line 16 replace “the number of the a first color pixel electrodes” with “the number of the [[a]] first color pixel electrodes”.

Claim 19 replace with: 
A driving method of a display device, including: sequentially providing a plurality of scanning signals to the corresponding switches of a plurality of pixel electrodes in a plurality of line times by a plurality of scanning lines, wherein one of the scanning lines is electrically connected to corresponding switches of adjacent two rows of pixel electrodes in the pixel electrodes, the pixel electrodes are arranged in a matrix, and the pixel electrodes includes a plurality of first color pixel electrodes, a plurality of second color pixel electrodes and a plurality of third color pixel electrodes; 

wherein the data lines of a first and adjacent to a second are disposed between adjacent two rows of the pixel electrodes; 


providing a plurality of first data voltages and a plurality of second data voltages to the first color pixel electrodes, wherein the first data voltages are opposite in polarity to the second data voltages in the same frame, and in each of line times, the number of the first color pixel electrodes receiving the first data voltages are substantially equal to the number of the first color pixel electrodes receiving the second data voltages;  


wherein the data lines are configured to provide a plurality of third data voltages and a plurality of fourth data voltages to the second color pixel electrodes, and 

configured to provide a plurality of fifth data voltages and a plurality of sixth data voltages to the third color pixel electrodes, 

the third data voltages are opposite in polarity to the fourth data voltages in the same frame, and the fifth data voltages are opposite in polarity to the sixth data voltages in the same frame; and 

in each of line times, the number of the second color pixel electrodes receiving the third data voltage is substantially equal to the number of the second color pixel electrodes receiving the forth data voltages, 

the number of the third color pixel electrodes receiving the fifth data voltages is substantially equal to the number of the third color pixel electrodes receiving the sixth data voltages; 


Page 11 of 16Patent Application No. 16/691,673Atty. Docket No.: 67527-047wherein a first scanning line of the scanning lines is electrically connected to corresponding switches of a first pixel electrode, a second pixel electrode, a third pixel electrode and a forth pixel electrode in the first color pixel electrodes, corresponding switches of a fifth pixel electrode and a sixth pixel electrode in the second color pixel electrode;

a second scanning line of the scanning lines is electrically connected to corresponding switches of a seventh pixel electrode and a eighth pixel electrode in the second color pixel  electrodes, corresponding switches of a ninth pixel electrode, a tenth pixel electrode, a eleventh pixel electrode, and a twelfth pixel electrode in the third color pixel electrodes; 


a first data line of the data lines is electrically connected to the fifth pixel electrode; 

a second data line of the data lines is electrically connected to the first pixel electrode and the ninth pixel electrode; 

a third data line of the data lines is electrically connected to the second pixel electrode and the tenth pixel electrode; 


a fourth data line of the data lines is electrically connected to the third pixel electrode and the seventh pixel electrode; 


a fifth data line of the data lines is electrically connected to the fourth pixel electrode and the eighth pixel electrode; 

a sixth data line of the data lines is electrically connected to the sixth pixel electrode and the eleventh pixel electrode; 

a seventh data line of the data lines is electrically connected to the twelfth pixel electrode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention (claim 1 as representative of the independent claims) recites “A display device, including: a plurality of pixel electrodes arranged in a matrix, wherein the pixel electrodes include a plurality of first color pixel electrodes, a plurality of second color pixel electrodes and a plurality of third color pixel electrodes; a plurality of scanning lines, for sequentially providing a plurality of scanning signals to switches corresponding to the pixel electrodes in a plurality of line times, wherein one of the scanning lines electrically connects to switches corresponding to adjacent two columns of pixel electrodes in the pixel electrodes; and a plurality of data lines, wherein one of the data lines is electrically connected to the pixel electrodes located at different rows in the pixel electrodes; wherein the data lines are configures configured to provide a plurality of first data voltages and a plurality of second data voltages to a first color pixel electrode, the polarity of the first data voltages are opposite to the polarity of the second data voltages in the same frame; and in each of line times, the number of the first color pixel electrodes receiving the first data voltage is substantially equal to the number of the first color pixel electrodes receiving the second data voltages, wherein, the data lines are configured to provide a plurality of third data voltages and a plurality of fourth data voltages to the second color pixel electrodes, and configured to provide a plurality of fifth data voltages and a plurality of sixth data voltages to the third color pixel electrodes, the third data voltages are opposite in polarity to the fourth data voltages in the same frame, and the fifth data voltages are opposite in polarity to the sixth data voltages in the same frame; in each of the line times, the number of the second color pixel electrodes receiving the third data voltages are substantially equal to the number of the second color pixel electrodes receiving the fourth data voltages, the number of the third color pixel electrodes receiving the fifth data voltages are substantially equal to the number of the third color pixel electrodes receiving the sixth data voltages; wherein a first scanning line of the scanning lines is electrically connected to switches corresponding to a first pixel electrode and a second pixel electrode in the first color pixel electrodes, switches corresponding to a third pixel electrode and a fourth pixel electrode in the second color pixel electrodes, and switches corresponding to a fifth pixel electrode and a sixth pixel electrode in the third color pixel electrodes; a second scanning line of the scanning lines is electrically connected to a switch corresponding to a seventh pixel electrode in the first color pixel electrodes, an eighth pixel electrode in the second color pixel electrodes, and a switch corresponding to a ninth pixel electrode in the third color pixel electrodes; a third scanning line of the scanning lines is electrically connected to a switch corresponding to a tenth pixel electrode in the first color pixel electrodes, a switch corresponding to an eleventh pixel electrode in the second color pixel electrodes, and a switch corresponding to a twelfth pixel electrode in the third color pixel electrodes; a first data line of the data lines is electrically connected to the first pixel electrode; a second data line of the data lines is electrically connected to the third pixel electrode and the tenth pixel electrode; a third data line of the data lines is electrically connected to the fifth pixel electrode, the seventh pixel electrode, and the eleventh pixel electrode; a fourth data line of the data lines is electrically connected to the second pixel electrode, the eighth pixel electrode, and the twelfth pixel electrode; a fifth data line of the data lines is electrically connected to the fourth pixel electrode and the ninth pixel electrode; and a sixth data line of the data lines is electrically connected to the sixth pixel electrode.”.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including ; wherein a first scanning line of the scanning lines is electrically connected to switches corresponding to a first pixel electrode and a second pixel electrode in the first color pixel electrodes, switches corresponding to a third pixel electrode and a fourth pixel electrode in the second color pixel electrodes, and switches corresponding to a fifth pixel electrode and a sixth pixel electrode in the third color pixel electrodes; a second scanning line of the scanning lines is electrically connected to a switch corresponding to a seventh pixel electrode in the first color pixel electrodes, an eighth pixel electrode in the second color pixel electrodes, and a switch corresponding to a ninth pixel electrode in the third color pixel electrodes; a third scanning line of the scanning lines is electrically connected to a switch corresponding to a tenth pixel electrode in the first color pixel electrodes, a switch corresponding to an eleventh pixel electrode in the second color pixel electrodes, and a switch corresponding to a twelfth pixel electrode in the third color pixel electrodes; a first data line of the data lines is electrically connected to the first pixel electrode; a second data line of the data lines is electrically connected to the third pixel electrode and the tenth pixel electrode; a third data line of the data lines is electrically connected to the fifth pixel electrode, the seventh pixel electrode, and the eleventh pixel electrode; a fourth data line of the data lines is electrically connected to the second pixel electrode, the eighth pixel electrode, and the twelfth pixel electrode; a fifth data line of the data lines is electrically connected to the fourth pixel electrode and the ninth pixel electrode; and a sixth data line of the data lines is electrically connected to the sixth pixel electrode.	
Independent claims 10 and 19 recite similar allowable subject matter.

These features find support at least at figure 2 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1, 4-5, 7-10, 12-15, 17-19 are allowed.
	.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sang, U.S. Patent Publication No. 20160314736 (figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625